Filed 12/5/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 228







Justin Lynn Yarbro, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160176







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Laura C. Ringsak, 103 S. Third St., Ste. 6, Bismarck, ND 58501, for petitioner and appellant; submitted on brief.



Mark J. McCarthy and Meredith H. Larson, Grand Forks County State’s Attorney’s Office, P.O. Box 5607, Grand Forks, ND 58206-5607, for respondent and appellee; submitted on brief.

Yarbro v. State

No. 20160176



Per Curiam.

[¶1]	Justin Yarbro appeals from a district court order denying post-conviction relief.  In 2013, Yarbro was convicted by a jury of continuous sexual abuse of a child.  After the jury returned its verdict, Yarbro moved for a new trial.  The district court denied his motion for a new trial.  Yarbro appealed, and this Court affirmed the district court judgment.  
State v. Yarbro
, 2014 ND 164, 851 N.W.2d 146.  In 2015, Yarbro applied for post-conviction relief.  The district court held an evidentiary hearing and denied his application.  Yarbro appealed, arguing the district court erred in denying post-conviction relief because his trial attorney’s conduct fell below an objective standard of reasonableness, and because he was prejudiced by his trial attorney’s lack of diligence and poor preparation.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner